 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GLENN CASTILLO, NANET                               Case No.: 18cv1591-AJB-BLM
     CASTILLO,
12
                                       Plaintiffs,       ORDER REQUESTING PLAINTIFFS
13                                                       TO FILE OPPOSITIONS TO
     v.                                                  DEFENDANTS’ MOTIONS TO
14
     SELECT PORTFOLIO SERVICING,                         DISMISS
15   INC., FIRST AMERICAN TITLE
16   INSURANCE COMPANY, JP MORGAN
     CHASE BANK, N.A., U.S. BANK, N.A.,
17   Successor to Bank of America, N.A.,
18   Successor in Interest to LASALLE BANK
     N.A., as Trustee on behalf of WAMU
19   Mortgage Pass-Through Certificates,
20   Series 2006-AR, and Certain Mortgagors,
     and DOES 1 through 25, inclusive,
21
                                     Defendants.
22
23
           Presently before the Court are two motions to dismiss filed by Defendants Select
24
     Portfolio Servicing, Inc., First American Title Insurance Company, JP Morgan Chase
25
     Bank, U.S. Bank, successor to Bank of America, successor in interest to LaSalle Bank, as
26
     Trustee on behalf of WAMU mortgage pass-through certificates, Series 2006-AR and
27
     certain mortgagors’ (collectively referred to as “Defendants”) motions to dismiss Plaintiffs
28
                                                     1

                                                                                 18cv1591-AJB-BLM
 1   Glenn Castillo and Nanet Castillo’s (“Plaintiffs”) complaint. (Doc. Nos. 3, 4.) Plaintiffs
 2   did not file oppositions to Defendants’ motions. For the reasons stated more fully below,
 3   the Court REQUESTS that Plaintiffs file Oppositions to Defendants’ motions to dismiss.
 4                              FACTS ALLEGED IN THE COMPLAINT
 5            On July 13, 2018, Defendants removed Plaintiffs’ complaint from the Superior Court
 6   of the State of California to this Court based on diversity of citizenship. (Doc. No. 1 at 1–
 7   2.) Plaintiffs are individuals residing in the County of San Diego. (Doc. No. 1-2 ¶ 8.)1
 8   Defendants are all corporations with citizenships of Utah, Ohio, and Texas. (Doc. No. 1 at
 9   3–4.)
10            On or around November 4, 2005, Plaintiffs entered into a consumer credit
11   transaction with WAMU. (Doc. No. 1-2 ¶ 15.) On or about September 15, 2015, without
12   Plaintiffs’ knowledge, JP Morgan Chase transferred and conveyed all beneficial interest
13   under Plaintiffs’ Note and Deed of Trust to California Reconveyance Company. (Id. ¶ 17.)
14   On or about March 22, 2017, without Plaintiffs’ knowledge, U.S. Bank substituted T.D.
15   Service Company as Trustee under the deed of trust executed by Plaintiffs. (Id. ¶ 19.) On
16   or about June 22, 2017, Select Portfolio Servicing, Inc. recorded the Notice of Default and
17   Election to Sell under the Deed of Trust. (Id. ¶ 20.) On or about October 24, 2017, Select
18   Portfolio Servicing, Inc. and First American Title Insurance Company recorded the Notice
19   of Trustee’s Sale. (Id. ¶ 21.)
20            Based on the above, Plaintiffs claim that Defendants’ actions were unlawful and
21   deprived Plaintiffs of all beneficial interests and enjoyment of their real property. (See
22   generally Doc. No. 1-2.) In total, Plaintiffs bring eleven causes of action: (1) Violations of
23   California Homeowner Bill of Rights; (2) Injunctive Relief; (3) Predatory Lending
24   Practices; (4) Violation of California B&P Code § 17200 et seq.; (5) Constructive Fraud;
25   (6) Fraud in Concealment; (7) Fraud in the Inducement; (8) Slander of Title; (9) Quiet
26   Title; (10) Declaratory Relief; and (11) Negligence. (Id. ¶¶ 29–134.)
27
28   1
         The Court notes that Plaintiffs’ complaint begins on page two of Doc. No. 1-2.
                                                           2

                                                                                          18cv1591-AJB-BLM
 1         Plaintiff’s complaint was removed to this Court on July 13, 2018. (Doc. No. 1.) On
 2   July 20, 2018, Defendants filed motions to dismiss. (Doc. No. 3, 4.) The Court set a briefing
 3   schedule. (Doc. No. 8.) As of the date of this Order, Plaintiffs have failed to file
 4   Oppositions to Defendants’ motions to dismiss.
 5                                      LEGAL STANDARD
 6         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
 7   complaint and allows a court to dismiss a complaint upon a finding that the plaintiff has
 8   failed to state a claim upon which relief may be granted. See Navarro v. Block, 250 F.3d
 9   729, 732 (9th Cir. 2001). “[A] court may dismiss a complaint as a matter of law for (1) lack
10   of a cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”
11   SmileCare Dental Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996)
12   (citations omitted). However, a complaint will survive a motion to dismiss if it contains
13   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

14   Twombly, 550 U.S. 544, 570 (2007). In making this determination, a court reviews the

15   contents of the complaint, accepting all factual allegations as true, and drawing all
     reasonable inferences in favor of the nonmoving party. Cedars-Sinai Med. Ctr. v. Nat’l
16
     League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir. 2007).
17
           Notwithstanding this deference, the reviewing court need not accept “legal
18
     conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for a
19
     court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Associated
20
     Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
21
     (1983). However, “[w]hen there are well-pleaded factual allegations, a court should assume
22   their veracity and then determine whether they plausibly give rise to an entitlement to
23   relief.” Iqbal, 556 U.S. at 679.
24                                          DISCUSSION
25         As a threshold matter, before the Court may address the merits of Defendants’
26   motions to dismiss, the Court must first turn to Plaintiffs’ failure to file timely oppositions
27   to Defendants’ motions. Pursuant to the Civil Local Rules, “[u]nless otherwise provided
28   by rule or court order, a party opposing a motion, or other request for ruling by the court

                                                    3

                                                                                   18cv1591-AJB-BLM
 1   must file a written opposition . . . .” S.D. CivLR 7.1.f.3.a. Moreover, the local rules also
 2   state that “[i]f an opposing party fails to file the papers in the manner required by Civil
 3   Local Rule 7.1.e.2, that failure may constitute a consent to the granting of a motion or other
 4   request for ruling by the Court.” S.D. CivLR 7.1.f.3.c. Plaintiffs’ Oppositions to the
 5   motions were due on August 7, 2018. (Doc. No. 8.) As of the date of this Order, Plaintiffs
 6   have not filed Oppositions, or statements of non-opposition to Defendants’ motions to
 7   dismiss.
 8         The Court notes that it appreciates that Plaintiffs are litigating this action pro se.
 9   However, despite construing pleadings liberally in their favor, pro se litigants are still
10   bound by the rules of procedure. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)
11   overruled on other grounds by Lacey v. Maricopa Cnty., 814 F.2d 565 (9th Cir. 1987).
12   Here, Plaintiffs did not follow the briefing schedule set by this Court.
13         Consequently, as Plaintiffs have failed to file Oppositions, pursuant to the local rules
14   and precedent from this circuit, the Court may dismiss this action. See United States v.
15   Warren, 601 F.2d 471, 474 (9th Cir. 1979) (holding that failure to follow a district court’s
16   local rules is a proper ground for dismissal); see also Ghazali v. Moran, 46 F.3d 52, 53–54
17   (9th Cir. 1995) (per curiam) (affirming dismissal where plaintiff failed to file an opposition
18   to a motion to dismiss and Rule 41(b) factors weighed in favor of dismissal); McGruder v.
19   Evans, No. CIV S-07-1033 MCE EFB P, 2007 WL 2947565, at *1 (E.D. Cal. Oct. 9, 2007)
20   (holding that plaintiff’s failure to file an opposition to a motion to dismiss may allow the
21   court to recommend that the action be dismissed with or without prejudice).
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   4

                                                                                   18cv1591-AJB-BLM
 1                                        CONCLUSION
 2         Before recommending that the present matter be dismissed, the Court orders that
 3   within fourteen (14) days of the date of this Order, Plaintiff must file either Oppositions
 4   to Defendants’ motions to dismiss or statements of non-opposition. If Plaintiff files
 5   Oppositions, Defendants will have seven (7) days from the date of Plaintiffs’ Oppositions
 6   to file a Reply briefs. Failure to comply with this Order will result in a dismissal of this
 7   action with prejudice.
 8
 9   IT IS SO ORDERED.
10
11   Dated: January 10, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5

                                                                                 18cv1591-AJB-BLM
